Citation Nr: 0006126	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of bilateral 
hip replacements.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a bilateral 
hip disorder.  The veteran perfected an appeal on this issue 
to the Board.  

In September 1998, the Board remanded the case to the RO for 
additional development.  Regrettably, another remand is 
necessary.  


REMAND

It appears that this case has been returned to the Board for 
decision despite the fact that the evidentiary development 
requested in the September 1998 remand has not been fully 
accomplished.  The United States Court of Appeals for 
Veterans Claims has definitively held that the Board must 
remand any case in which there has been a failure to comply 
with directions in an earlier Board remand.  Stegall v. West, 
11 Vet.App. 268 (1998).  

The RO clearly made an effort to fulfill the development 
requested by the Board in the September 1998 remand.  The 
file was returned to a medical professional who was asked to 
provide an opinion as to whether there was any ascertainable 
degree of aggravation of the veteran's bilateral hip 
disability (considering each hip separately) by his service-
connected right ankle disability.  In a response provided in 
January 1999, a physician stated that she had read the 
appeal, and remarked that she believed the previous 
physician's statement "very adequately answer[ed] these 
three questions."  

The original medical statement provided in this case did, 
indeed, answer three questions very adequately.  Those 
questions were:  (1) Is the bilateral hip disease secondary 
to a disease process, specifically degenerative joint disease 
that began in service? (2) Is the bilateral hip disease 
secondary to the service-connected ankle condition/injury? 
and (3) Is there a better explanation for the veteran's hip 
disease?  However, as noted above, the case was returned to 
the RO for a response to a fourth question that was posed by 
the Board, i.e., is there any ascertainable degree of 
aggravation of the veteran's bilateral hip disability 
(considering each hip separately) by his service-connected 
right ankle disability?  Unfortunately, our appellate review 
has been frustrated, because the response provided in January 
1999 is insufficient in that it did not address the necessary 
question.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's 
claims file.  

2.  The veteran's file should be referred to an 
appropriate medical expert.  After a complete 
review of the record, including this Remand, the 
physician should provide a written response, to 
the extent feasible, to the following question:  
Is there any ascertainable degree of aggravation 
of the veteran's bilateral hip disability (or of 
either hip, separately) by his service-connected 
right ankle disability?  If the answer to that 
question is in the affirmative, the opinion 
should also express, to the extent feasible, the 
degree of hip disability which existed prior to 
the aggravation by the right ankle disability, 
and the degree of hip disability which 
subsequently existed as a result of any 
aggravation.  

3.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim for service 
connection for a bilateral hip disorder should be 
readjudicated by the RO.  If the decision remains 
adverse to the veteran, he and his representative 
should be furnished with a Supplemental Statement 
of the Case and afforded a reasonable opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate. The veteran need take no action until he is 
informed.  However, the veteran is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


